                 Case 2:19-cv-01985-JLR Document 13 Filed 06/05/20 Page 1 of 1



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   MICHAEL-JOHN FREDERICK MAIER,

 8                                  Plaintiff,             Case No. C19-1985-JLR

 9          v.
                                                           ORDER DISMISSING ACTION
10   MARYSVILLE POLICE DEPARTMENT, et
     al.,
11
                                    Defendants.
12

13          The Court, having reviewed the Report and Recommendation of the Honorable Michelle

14   L. Peterson, United States Magistrate Judge, and the remaining record, hereby ORDERS:

15          (1)      The Report and Recommendation is approved and adopted.

16          (2)      This matter is DISMISSED, without prejudice, for failure to prosecute pursuant to

17   LCR 41(b)(2).

18          (3)      The Clerk is directed to send copies of this Order to Plaintiff at his last known

19   address and to Judge Peterson.

20          DATED this 5th day of June, 2020.

21

22                                                    A
                                                    JAMES L. ROBART
23                                                  United States District Judge

     ORDER DISMISSING ACTION - 1
